Citation Nr: 0828278	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  07-26 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent disabling 
for residuals of shell fragment wounds to muscle groups XI 
and XII.

2.  Entitlement to a compensable rating for residuals of 
laceration to the right heel.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from November 1941 to July 
1945.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of April 2007 from the Nashville, 
Tennessee Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the claims on appeal.

In July 2008, the Board granted the veteran's motion to 
advance this case on the docket.  See 38 U.S.C.A. § 7107 
(West 2002); 38 C.F.R. § 20.900 (c) (2007).

In July 2008, the veteran presented testimony at a 
videoconference hearing before the undersigned Veterans Law 
Judge; a copy of the hearing transcript is in the record.

The claim for an increased rating for a right heel laceration 
is REMANDED to the agency of original jurisdiction (AOJ) via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the appellant if further action is required.


FINDING OF FACT

The service-connected residuals of residuals of shell 
fragment wounds to muscle groups XI and XII are shown to be 
through-and-through injury with muscle damage manifested by 
objective evidence of muscle defect and retained fragment, 
with subjective complaints of weakness and cramping, with 
objective evidence of decreased strength in the left leg.


CONCLUSION OF LAW

A 30 percent evaluation, but no more, is warranted for 
residuals for residuals of shell fragment wounds to muscle 
groups XI and XII.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.321, 4.1, 
4.7, 4.55, 4.56, 4.73, Diagnostic Code 5311-5312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
for claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet, App. 37 (2008).  

Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6.  

In the present case, prior to adjudicating the claim in April 
2007, a duty to assist letter was sent in October 2006 that 
addressed the increased rating claims on appeal.  This letter 
satisfied the notice requirements under 38 C.F.R. 
§ 3.159(b)(1) and informed him of what evidence was required 
to substantiate the claim and of his and VA's respective 
duties for obtaining evidence.   He was also asked to submit 
evidence and/or information in his possession to the RO.   
Furthermore, this letter provided the above-described notice 
to the veteran that he needed to present evidence showing his 
disability had worsened, to include discussion of the 
applicability of relevant Diagnostic Codes ranging from 
noncompensable to 100, as well as describing the specific 
examples of lay and medical evidence as set forth in Vasquez-
Flores, supra.  The veteran was informed that competent lay 
statements describing symptoms, information regarding any 
medical and hospitalization records the veteran had not 
recently told the VA about, employer statements, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  
Additionally this notice also apprised him of how the VA 
determines the effective date for entitlement to benefits.  
See Dingess, supra, which held that the notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service-connection claim, including 
the degree of disability and the effective date of an award.  

Even if the notice was deemed inadequately sufficient as to 
content and timing in light of Vasquez-Flores, supra, the 
veteran is not shown to be prejudiced in this matter.  The 
April 2007 rating and the August 2007 statement of the case 
discussed at length the level of disabilities needed for an 
increased rating for residuals of a gunshot wound, and 
provided the criteria for scars as well as muscle injuries.  
The veteran throughout the course of this appeal, including 
at the time of his July 2008 hearing, discussed in detail 
functional limitations such as weakness and pain affecting 
his left leg.  Based on the above, any potential notice 
deficiencies do not affect the essential fairness of the 
adjudication.  For this reason, no further development is 
required regarding the duty to notify.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service 
treatment records were previously obtained and associated 
with the claims folder.  Furthermore, VA and private medical 
records were obtained and associated with the claims folder.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The VA examination 
conducted in February 2007 provided current assessments of 
the veteran's condition based not only on examination of the 
veteran, but also on review of the records.

In summary, the duties imposed by 38 U.S.C.A. §§ 5103 and 
5103A have been considered and satisfied.  Through notices of 
the RO, the claimant has been notified and made aware of the 
evidence needed to substantiate his claim for higher 
disability ratings, the avenues through which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to 
obtain or development required to create any additional 
evidence to be considered in connection with the claim 
addressed in this decision.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the claimant or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter being decided, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Residuals of Gunshot Wound to the Left Thigh

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2007).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2007) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2007) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work. Where there is a question as to which of two 
disability evaluations shall be applied, the higher 
evaluation is to be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is to be assigned.  38 C.F.R. § 
4.7 (2007).     

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2007).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where the evidence contains factual findings that 
demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007).   

With respect to disabilities involving the musculoskeletal 
system, the Court has emphasized that when assigning a 
disability rating, it is necessary to consider functional 
loss due to flare-ups, fatigability, incoordination, and pain 
on movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
functional limitation which is due to pain, supported by 
adequate pathology, and evidenced by the visible behavior of 
the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part, which becomes 
painful on use, must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  See 38 C.F.R. § 4.40 (2007).  The factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight bearing are related considerations.  See 
38 C.F.R. § 4.45 (2007).  It is the intention of the VA 
Schedule for Rating Disabilities (Rating Schedule) to 
recognize actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the minimal 
compensable rating for the joint.  See 38 C.F.R. § 4.59 
(2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 
38 C.F.R. §§ 3.102, 4.3 (2007).

The criteria for determining how to classify a muscle injury 
are set forth in 38 C.F.R. § 4.56 (2007).  The criteria 
consist of the type of injury, the history and complaints, 
and the objective findings.  For VA purposes, the cardinal 
signs and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  38 
C.F.R. § 4.56(c) (2007).  A through-and-through injury with 
muscle damage shall be evaluated as no less than a moderate 
injury for each group of muscles damaged.  38 C.F.R. § 
4.56(b) (2007).

A slight disability of muscles involves a simple wound of the 
muscle without debridement or infection.  The resulting scar 
is minimal with no evidence of fascial defect, atrophy, or 
impaired tonus.  There is no impairment of function or 
metallic fragments retained in the muscle tissue.  Finally, 
for a slight disability of muscles, there will be no cardinal 
signs or symptoms of muscle disability.  38 C.F.R. 
§ 4.56(d)(1) (2007).

Moderate disability results from a through and through or 
deep penetrating wound without the explosive effect of high 
velocity missile and no residuals of debridement or prolonged 
infection.  Objective findings include relatively small or 
linear entrance and exit scars with signs of moderate deep 
fascial or muscle substance loss or impaired muscle tonus.  A 
moderate disability will also be classified as such when 
there is a loss of power or lowered threshold of fatigue when 
compared to the noninjured side.  38 C.F.R. § 4.56(d)(2) 
(2007).

A moderately severe disability of muscles involves a through-
and-through or deep penetrating wound by a high velocity 
missile of small size or a large missile of low velocity, 
with debridement or with prolonged infection or with 
sloughing of soft parts, intramuscular cicatrization.  There 
must be evidence of a hospitalization for a prolonged period 
in service for treatment of a wound of severe grade.  The 
record must contain consistent complaints of cardinal 
symptoms of muscle wounds. Evidence of unemployability 
because of inability to keep up with work requirements, if 
present, must be considered.  The objective findings are 
entrance and, if present, exit scars that are relatively 
large and so situated as to indicate a track of a missile 
through important muscle groups.  There are indications on 
palpation of moderate loss of deep fascia, or moderate loss 
of muscle substance or moderate loss of normal firm 
resistance of muscles compared with the sound side.  The 
tests of strength and endurance of the muscle groups involved 
(compared with the sound side) give positive evidence of 
marked or moderately severe loss.  38 C.F.R. § 4.56(d)(3) 
(2007).

Under 38 C.F.R. § 4.56(d)(4) (2007), a severe disability of 
muscles involves a through-and-through or deep penetrating 
wound due to a high-velocity missile, or a large or multiple 
low-velocity missiles, or the explosive effect of a high-
velocity missile, or shattering bone fracture, with extensive 
debridement or prolonged infection and sloughing of soft 
parts, intramuscular binding and cicatrization.  The history 
and complaints are similar to the criteria set forth for a 
moderately severe level, in an aggravated form.  The 
objective findings include extensive ragged, depressed and 
adherent scars of skin so situated as to indicate wide damage 
to muscle groups in the track of the missile.  X-ray films 
may show minute multiple scattered foreign bodies indicating 
spread of intramuscular trauma and explosive effect of the 
missile.  Palpation shows moderate or extensive loss of deep 
fascia or of muscle substance.  Soft or flabby muscles are in 
the wounded area. The muscles do not swell and harden 
normally in contraction.  Tests of strength or endurance 
compared with the sound side or of coordinated movements show 
positive evidence of severe impairment of function.

Additionally, under 38 C.F.R. § 4.55 (2007):

(a) A muscle injury rating will not be combined with a 
peripheral nerve paralysis rating of the same body part, 
unless the injuries affect entirely different functions.

(b) For rating purposes, the skeletal muscles of the body are 
divided into 23 muscle groups in 5 anatomical regions: 6 
muscle groups for the shoulder girdle and arm (diagnostic 
codes 5301 through 5306); 3 muscle groups for the forearm and 
hand (diagnostic codes 5307 through 5309); 3 muscle groups 
for the foot and leg (diagnostic codes 5310 through 5312); 6 
muscle groups for the pelvic girdle and thigh (diagnostic 
codes 5313 through 5318); and 5 muscle groups for the torso 
and neck (diagnostic codes 5319 through 5323).

(c) There will be no rating assigned for muscle groups which 
act upon an ankylosed joint, with the following exceptions: 
(1) In the case of an ankylosed knee, if muscle group XIII is 
disabled, it will be rated, but at the next lower level than 
that which would otherwise be assigned. (2) In the case of an 
ankylosed shoulder, if muscle groups I and II are severely 
disabled, the evaluation of the shoulder joint under 
diagnostic code 5200 will be elevated to the level for 
unfavorable ankylosis, if not already assigned, but the 
muscle groups themselves will not be rated.

(d) The combined evaluation of muscle groups acting upon a 
single unankylosed joint must be lower than the evaluation 
for unfavorable ankylosis of that joint, except in the case 
of muscle groups I and II acting upon the shoulder.

(e) For compensable muscle group injuries which are in the 
same anatomical region but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.

(f) For muscle group injuries in different anatomical regions 
which do not act upon ankylosed joints, each muscle group 
injury shall be separately rated and the ratings combined 
under the provisions of 38 C.F.R. § 4.25.

Muscle Group XI is comprised of the posterior and lateral 
crural muscles, and muscles of the calf: (1) triceps surae 
(gastrocnemius and soleus); (2) tibialis posterior; (3) 
peroneus longus; (4) peroneus brevis; (5) flexor hallucis 
longus; (6) flexor digitorum longus; (7) popliteus; and (8) 
plantaris.  The function of Muscle Group XI is associated 
with propulsion, plantar flexion of the foot (1); 
stabilization of the arch (2, 3); flexion of the toes (4, 5); 
and flexion of the knee (6).  Slight injury to these muscles 
warrants a noncompensable evaluation; moderate injury 
warrants a 10 percent evaluation; moderately severe injury 
warrants a 20 percent evaluation; and severe injury warrants 
a 30 percent evaluation.  38 C.F.R. § 4.73, Diagnostic Code 
5311. 

Muscle Group XII is comprised of the anterior muscles of the 
leg: (1) the tibialis anterior; (2) extensor digitorum 
longus; (3) extensor hallucis longus; and (4) peroneus 
tertius.  The function of Muscle Group XII is associated with 
dorsiflexion (1); extension of the toes (2); and 
stabilization of arch; 3).  A noncompensable evaluation is 
assigned for slight injury; a 10 percent evaluation for 
moderate injury; a 20 percent evaluation for moderately 
severe injury; and a 30 percent evaluation for severe injury.  
38 C.F.R. § 4.73, Diagnostic Code 5312.

On the occasion of the aforementioned hearing on appeal, the 
veteran testified that the symptomatology attributable to his 
service-connected residuals of shell fragment wounds to 
muscle groups XI and XII is more severe than the assigned 
disability rating.  He testified that he experiences pain and 
giving away in his leg.  

Service treatment records reveal that the veteran was wounded 
on February 18, 1945 when he was struck with shrapnel in the 
left leg in the mid portion with no involvement of the bone, 
with entrance on the anterior surface and the exit on the 
posterior surface.  He was taken to the 71st Evacuation 
Hospital and the wounds were debrided and irrigated and a 
foreign body was removed from the left leg.  The wound was 
dressed, then cleaned again and was redressed the next day 
after he was sent to another hospital where he was also given 
large doses of penicillin.  In addition to the wound, he was 
assessed with an incomplete deep peroneal paralysis of the 
left leg resulting from the wound in the records from 
February and March 1945.  

In March 1945 he was again transferred to a different 
hospital and on physical examination was noted on the 
anterior surface of his left leg to have an oblong 
cicatricial wound with the center dirty and draining a 
moderate amount.  There was exactly the same type of wound on 
he posterior aspect of the left leg.  The wounds were treated 
with wet dressings.  

As the infection subsided and because of the wound 
complicated with a peroneal nerve paralysis, he was 
transferred to a hospital in the United States in early April 
1945 for further treatment and convalescence.  His hospital 
course included a 30 day furlough and on return in early June 
1945 there was still some weakness of the left leg from 
muscle tendon injury, but no evidence of nerve lesion being 
present.  Physical examination revealed 2 well healed scars 
on the leg, anterior and posterior surfaces.  Examination of 
the peroneal nerve showed no weakness but no paralysis.  
There was no anesthesia, dysesthesia or change in cutaneous 
sensation.  There was evidence of soft tissue damage in the 
leg.  At the time of the examination there was no paralysis 
present.  It was felt that he did not actually have a 
peroneal paralysis but that his symptoms were probably due to 
muscle damage entirely.  If he had a peroneal paralysis, he 
has completely recovered.  He was to be transferred to a 
hospital nearest to home for disposition.  The diagnosis was 
wound, perforating, point of entrance anterior aspect, mid 
portion, left leg, exit posterior aspect, same level, severe, 
incurred when the patient was struck by an enemy shell 
fragment in February 1945.  Also diagnosed was paralysis, 
nerve, peroneal left, incomplete result of the wound, 
recovered from.  

Service connection was granted for residuals of gunshot wound 
left leg, with an initial 10 percent rating assigned in a 
January 1951 decision.  In a December 1952 rating decision, 
he was granted a 20 percent rating, which has been confirmed 
and continued up through the current rating decision.  The 
veteran filed his current claim on appeal in October 2006.

Records and examination reports prior to his current October 
2006 claim revealed ongoing problems with the left leg with 
pain and fatigue, with the January 1951 VA examination noting 
a moderate muscle defect with muscle hernia at the level of 
the scar in the pretibial area of the middle third of the 
leg, with the scar being well healed, nontender and 3 inches 
long.  There was no limit of dorsiflexion of the foot and no 
evidence of residual nerve paralysis and the diagnosis was 
cicatrix of the left pretibial area, well healed, non tender, 
attached with moderate underlying muscle defect in muscle 
group XII.  Private medical reports of October 1950 and 
November 1952 noted the veteran to have an adherent scar of 
the leg anteriorly.

By the time of a January 1976 VA examination, the scars were 
mildly visible with underlying musculature seen to move under 
the scar without trouble and with the anterior scar just 
lateral to the bone slightly wide and the posterior scar 
having the appearance of a well healed surgical scar.  He had 
a good range of motion, of both knees and ankles but still 
complained of experiencing fatigue, particularly with 
prolonged standing.  X-rays from this examination were 
significant for showing the presence of metallic fragment 
lying posteriorly and presumably under the surgical scar of 
the left leg.  He was assessed with residuals fragment wounds 
of the left leg involving anterior muscular compartment 
without evidence of functional loss.

Likewise, the report of a September 2001 VA examination was 
significant for X-ray findings of a very small speck like 
area of increased opacity which appears metallic in the soft 
tissues of the calf posterior to the mid tibia, which may 
represent shrapnel in the soft tissues, with no other 
abnormality seen in the left leg.  The examination report was 
noted to address the scars, with the entry wound noted to be 
8 centimeters long and 0.125 centimeters wide and were 
slightly lighter in color than the surrounding skin, without 
adhesions or keloid, but did include a muscle defect when the 
veteran dorsiflexed his left foot.  The exit wound scar was 
the same size and color and also without adhesions or keloid.  
However, on palpation there was a very small speck like hard 
object noted in the soft tissues of the calf posterior to the 
mid tibia which may represent shrapnel.  His range of motion 
of the left knee was 0-130 degrees and he had 10 degrees 
dorsiflexion and 45 degrees plantar flexion of the left 
ankle.  He reported some leg cramping at night and some left 
ankle edema, but otherwise denied pain including on 
palpation.  He was assessed with status post leg muscle 
injury with minimal residuals to muscle group XI and XII, 
with shrapnel in the calf.  

Among the evidence submitted in support of his claim are VA 
records from 2007 including a February 2007 record which 
addressed medication refills for other medical conditions, 
but did note him to be service-connected for a muscle injury 
to his leg.  His pain level was 0 at the time of this visit, 
and no specific problems regarding the left leg were 
reported.  A July 2007 VA treatment record for new patient 
included a review of systems that revealed no arthralgia, no 
limb weakness and no limb numbness.  Physical examination of 
the extremities noted no cyanosis, clubbing, with 1+ edema 
and 1+ pulses.  No specific findings regarding the wound were 
noted.  

The report of a February 2007 VA muscles examination 
addressed the severity of the left leg residuals of the 
gunshot wound.  He was noted to be retired, at age 87 and did 
not work.  He was said to have been wounded in the left leg 
in 1944 with treatment at that time said to be wound care 
with debridement, irrigation and casting.  There were no 
fractures noted of the tibia and fibula of the left leg and 
he stated that his left femur and thigh were not injured.  
There was no gunshot wound into the left thigh. 

The veteran reported that he does not get flare-ups of his 
left leg.  He did report occasionally weakness and tightness 
in his calf of the left leg.  The veteran has not had any 
incapacitating events requiring bed rest ordered by a 
physician for his left leg.  As far as medications taken for 
the leg, he occasionally takes Tylenol which helps 
occasionally.  He said that since he does have weakness and 
tightness in his left calf, he sometimes has to rest more 
than usual due to the weakness of the left calf, and he also 
occasionally stubs his left big toe due to weakness in 
dorsiflexion of the left foot.  He did not work, so working 
was not affected.  He had no gait instability or gait 
abnormalities.

Physical examination of the left lower extremity revealed 
brisk capillary refill in nail beds, compartments were soft 
2+ distal pulses.  Sensory was intact.  He had well healed 
wounds over the anterior and posterior aspect of his left mid 
leg.  He was nontender to palpation.  His wounds were 
approximately 3-4 centimeters in length over the anterior and 
posterior aspect of the left leg.  With palpation of the 
muscle there appeared to be a muscle defect appreciated in 
the anterior and posterior wounds with deep palpation.  The 
muscles affected were the anterior tibialis muscle underlying 
the anterior scar and the gastrocnemius muscles underlying 
the posterior scar.  Each scar was 2-3 millimeters in width 
at its widest part.  There was no elevation or depression of 
the scars.  The scars were clear in appearance along the 
length and width of them.  There was no induration or 
inflexibility of the skin along the scar and no limitation of 
motion caused by the scars.  The scars were nontender to 
palpation.  Skin overlying the wounds was moveable and non 
adherent.  There was no redness, erythema or swelling 
appreciated.  Motor examination of the left lower extremity 
revealed 4/5 weakness of dorsiflexion of the left foot 
compared to the right.  He also had 4/5 extensor hallucis 
longus (EHL) on the left compared to the right.  He had 5/5 
plantar flexion bilaterally.  On examination there was no 
antalgic gait and his sensory examination was intact to the 
bilateral lower extremities in all nerve distributions.  
Range of motion was 0-130 degrees for the left knee, with no 
pain on motion.  Active and passive motions were the same 
with no decreased range with repetitive testing.  X-rays of 
the left leg, tibia, fibula and femur showed no fracture or 
dislocation noted and no lesions.  The assessment was status 
post left leg gunshot wound with residual weakness of 
dorsiflexion of the left foot and big toe.  Also assessed was 
left anterior tibialis and gastrocnemius injury secondary to 
gunshot wound.

Regarding functional limitations the examiner commented that 
the veteran does report having some functional limitations as 
noted above of the left leg and foot.  To address the Deluca 
provisions, there was some weakness on examination of his 
left ankle and big toe.  It is conceivable that the weakness 
could further limit function.  However to attempt to express 
any of this in terms of additional limitation of motion as 
these matters cannot be determined with any degree of medical 
certainty.

The veteran testified in his July 2008 videoconference 
hearing that his left leg is weak when trying to climb 
things, and indicated that it was weaker than it used to be 
and gives out more frequently.  He indicated he can walk 
short distances but the longer he walks on it the more it 
bothers him.  He did not take any medication for the left leg 
and did not receive medical treatment specifically for the 
left leg.

It appears that both muscle groups XI and XII are affected, 
as per the medical evidence reported above.  Principles of 
combined ratings for muscle injuries are contained in 38 
C.F.R. § 4.55.  First, the Board notes that these two muscle 
groups are in the same anatomical region.  See 38 C.F.R. § 
4.55(b).  Therefore, if there are compensable injuries to 
both Muscle Groups XI and XII, and these two muscle groups do 
not act on the same joint, 38 C.F.R. § 4.55(e) provides that 
the evaluation for the most severely injured muscle group is 
increased by one level and used as the combined evaluation 
for the affected muscle groups.

The Board concludes that 38 C.F.R. § 4.55(e) applies to this 
situation.  In this case, Muscle Group XI affects the ankle 
(plantar flexion), knee (flexion), and foot/toes.  Muscle 
Group XII affects the ankle (dorsiflexion) and foot/toes.  
Because only Muscle Group XI acts on the knee, and Muscle 
Group XII does not, the Board concludes that these two muscle 
groups do not act on the same joint.

Under 38 C.F.R. § 4.55(e), for compensable muscle group 
injuries in the same anatomical region but that do not act on 
the same joint, the evaluation for the most severely injured 
muscle group is increased by one level and used as the 
combined evaluation for the affected muscle groups.  In this 
case, both muscle groups by history are shown to have 
sustained no less than moderately severe muscle injuries as 
per the history shown in the service treatment records that 
documented a through and through injury affecting both muscle 
groups.   A through-and-through injury with muscle damage 
shall be evaluated as no less than a moderate injury for each 
group of muscles damaged.  See 38 C.F.R. § 4.56(b).  Earlier 
X-ray evidence has repeatedly shown there to be evidence of 
shrapnel in the calf muscle, and he was noted in the most 
recent VA examination of February 2007 to have muscle defect 
appreciated in the anterior and posterior wounds with deep 
palpation.  There is continued residual weakness of 
dorsiflexion of the left foot and big toe as shown by the 
most recent VA examination, but no evidence that the left 
knee range of motion or function is affected by the gunshot 
wound.  

The medical history and the continued residual weakness 
affecting the left foot dorsiflexion suggests that the injury 
to muscle group XII is more symptomatic and thus more severe 
than that for Muscle Group XI, although both fall within the 
range of moderately severe injury which would warrant a 20 
percent rating per muscle group.  See 4.73, Diagnostic Code 
5311-5312.  Pursuant to 38 C.F.R. § 4.55(e), the rating for 
the most severely muscle group is to be increased by one 
level, which in this instance is 30 percent disabling for 
Muscle Group XII.  The veteran is therefore entitled to 
receiving a combined evaluation of 30 percent disabling for 
his injuries to muscle groups XI and XII.  

Under either Diagnostic Code 5311 for muscle group XI or 
Diagnostic Code 5312 for muscle group XII, 30 percent is the 
highest rating, for severe injury.  Accordingly, a higher 
rating under either Diagnostic Code cannot be assigned.  This 
is so even in light of 38 C.F.R. §§ 4.40, 4.45.  See Johnston 
v. Brown, 10 Vet. App. 80, 84-85 (1997).

In sum, a 30 percent rating for the muscle injuries to the 
muscles groups XI and XII is warranted but the evidence is 
against a rating in excess of 30 percent throughout this 
appeal.  Hart, supra. 

III.  Extraschedular Consideration

The RO also determined that referral to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for an extraschedular rating was not warranted.  
Under 38 C.F.R § 3.321(b)(1), in exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities is made.  

The governing norm in an exceptional case is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R 
§ 3.321(b)(1) (2007).  In this case, there is no evidence 
that the veteran's service connected residuals of shell 
fragment wounds to muscle groups XI and XII have resulted 
either in frequent hospitalizations or interfered with his 
employment.  


ORDER

A 30 percent rating for residuals of shell fragment wounds to 
muscle groups XI and XII is granted, subject to the laws and 
regulations governing the payment of monetary benefits.


REMAND

The veteran contends the right heel residuals of laceration 
are more severe than the current noncompensable rating 
currently assigned.  At his July 2008 hearing he testified 
that he was disappointed with the VA examination offered in 
2007 to address his right heel complaints.  He indicated that 
there were communication problems between the examiner and 
him, and that he did not understand what the doctor was 
saying and was certain that the doctor did not understand him 
either.  His representative further alleged that the heel 
examination was inadequate as the examiner did not look at 
the function of the heel itself, but just found that the 
laceration had healed.  

A review of the examination done in March 2007 to address his 
right heel disability is shown to be inadequate as it fails 
to address the functional complaints, with no indication that 
the examiner recorded any of the ranges of motion of the heel 
or addressed functional limitations of the heel itself due to 
pain, weakness, excess fatigability and incoordination.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995), 38 C.F.R. §§ 4.40, 
4.45 and 4.59.  Instead the examiner focused only on 
examination of the scar itself in the physical examination 
and no consideration appears to have been made regarding the 
veteran's claims of pain beneath the scar on the right heel.  
Thus, in light of the veteran's complaints and the inadequate 
findings from the March 2007 VA scars examination, another 
examination should be scheduled to address his right heel 
functional limitations.  

VA's duty to assist the veteran includes obtaining relevant 
medical records and a thorough and contemporaneous medical 
examination in order to determine the nature and extent of 
the veteran's disability.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2007).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the veteran 
for a VA examination, by an appropriate 
specialist, to determine the nature and 
extent of his service-connected residuals 
of the right heel laceration.  The claims 
file and a separate copy of this remand 
should be made available to and reviewed 
by the examiner(s) in conjunction with the 
examination.  Any indicated special 
studies should be conducted.  The examiner 
should record pertinent medical 
complaints, symptoms, and clinical 
findings.  The active and passive range of 
motion of the right ankle in degrees 
should be reported.  The examiner also 
should comment on the functional 
limitations caused by the veteran's 
service-connected right heel laceration.  
It is requested that the examiner address 
the following questions:  (a) Does the 
right heel disability cause weakened 
movement, excess fatigability, 
incoordination, pain on movement, 
swelling, deformity, or atrophy?  If the 
severity of these manifestations cannot be 
quantified, the examiner should so 
indicate.  Specifically, the examiner must 
address the severity of painful motion 
from intermediate degrees to severe.  The 
examiner must note at what degree in the 
range of motion that pain is elicited as 
well as the severity of such pain.  (b) 
With respect to subjective complaints of 
pain, the examiner should comment on 
whether the subjective complaints are 
supported by objective findings; whether 
any pain is visibly manifested upon 
palpation and movement of the right heel 
and whether there are any other objective 
manifestations that would demonstrate 
disuse or functional impairment of the 
right heel due to pain attributable to the 
service-connected laceration.  

2.  Thereafter, the AOJ should 
readjudicate the veteran's claim.  If any 
benefit sought on appeal remains denied, 
the veteran should be provided a 
supplemental statement of the case.  It 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
discussion of all pertinent regulations.  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action by the veteran is required until he receives further 
notice; however, the veteran is advised that failure to 
cooperate by reporting for examination without good cause may 
result in the denial of the claim.  38 C.F.R. § 3.655 (2007).  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case, pending 
completion of the above.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


